ELY, Circuit Judge
(dissenting) :
I respectfully dissent. The majority ignores a disturbing consideration. This is the fact that the Referee conducted the critical hearing after he had already expressed his opinion, privately and in writing, to the effect that the bankrupt was not legally justified in having failed to attend the meetings of the creditors. The bankrupt’s counsel represents that he did not learn of the Referee’s expression of pre-judgment until after it was too late to complain in the District Court. In these circum*1153stances, it seems to me that the Referee should have either voluntarily recused himself or, at the very least, have advised counsel, in advance, of his opinion concerning the dispositive factual issue, previously set forth in his informally written communication to the district judge. This would have enabled the bankrupt’s counsel to request that the hearing be conducted by a different Referee, or, had it been the choice, to agree that the Referee in question was not disqualified. As it is, we permit the bankrupt to retain the lasting impression that her litigation was not initially resolved by an impartial tribunal.
I would reverse.